Appellate Case: 21-4114     Document: 010110719059     Date Filed: 08/02/2022   Page: 1
                                                                                FILED
                                                                    United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                       Tenth Circuit

                              FOR THE TENTH CIRCUIT                        August 2, 2022
                          _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
  WESLEY THOMPSON,

        Petitioner - Appellant,

  v.                                                        No. 21-4114
                                                  (D.C. No. 2:18-CV-00320-DAK)
  WARDEN BENZON,                                             (D. Utah)

        Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before PHILLIPS, MURPHY, and EID, Circuit Judges.
                    _________________________________

       This matter is before the court on Wesley Thompson’s pro se requests for a

 certificate of appealability (“COA”) and to proceed on appeal in forma pauperis.

 Thompson seeks a COA so he can appeal the district court’s denials of both his

 28 U.S.C. § 2254 petition and his Fed. R. Civ. P. 59(e) motion to alter or amend

 judgment. 1 See 28 U.S.C. § 2253(c)(1)(A). We grant Thompson’s request to


       *
         This order is not binding precedent except under the doctrines of law of
 the case, res judicata, and collateral estoppel. It may be cited, however, for its
 persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
         After the district court denied his Rule 59(e) motion, Thompson did not
 file a new or amended notice of appeal. See Fed. R. App. P. 4(a)(4)(B)(ii)
 (providing that a new or amended notice of appeal is required to appeal, inter
 alia, the denial of a Rule 59(e) motion). We nevertheless have jurisdiction over
 the denial of Thompson’s Rule 59(e) motion because Thompson filed his
 combined brief and application for a COA within thirty days of the district
Appellate Case: 21-4114   Document: 010110719059        Date Filed: 08/02/2022    Page: 2



 proceed on appeal in forma pauperis. Because Thompson has not, however,

 “made a substantial showing of the denial of a constitutional right,” id.

 § 2253(c)(2), this court denies his request for a COA and dismisses this appeal.

       Thompson pleaded guilty in Utah state court to two counts of child sexual

 abuse and one count of attempted child sexual abuse. On direct appeal, the Utah

 Court of Appeals rejected Thompson’s challenges to the trial court’s sentencing

 decisions. Thompson did not seek certiorari review in the Utah Supreme Court.

 Thompson then filed a timely state petition for post-conviction relief. The Utah

 Court of Appeals affirmed the trial court’s denial of that petition, and the Utah

 Supreme Court denied Thompson’s request for a writ of certiorari.

       Thompson then filed the instant § 2254 petition, raising numerous

 challenges to his convictions and resulting sentences. The State responded by

 arguing that each of the issues set out in Thompson’s § 2254 petition was

 procedurally barred. In a thorough and comprehensive order dated September 7,

 2021, the district court agreed all issues set out in Thompson’s petition were

 procedurally barred. The district court, thus, denied Thompson’s petition.

       Thompson then filed an exceedingly lengthy Rule 59(e) motion, rearguing

 the merits of the district court’s procedural default ruling and, in addition, raising

 four entirely new issues. Again, in a thorough and comprehensive order, the




 court’s denial of the Rule 59(e) motion. See generally Smith v. Barry, 502 U.S.
 244, 248-49 (1992).

                                           2
Appellate Case: 21-4114   Document: 010110719059       Date Filed: 08/02/2022      Page: 3



 district court denied Thompson’s motion to the extent it reargued issues

 previously litigated. In particular, the district court concluded Thompson’s

 arguments did not satisfy the standard set out in Servants of the Paraclete v.

 Does, 204 F.3d 1005, 1012 (10th Cir. 2000). As to the issues raised for the first

 time in the Rule 59(e) motion, the district court took a different tack. It

 determined that, at least as to these issues, Thompson’s motion was more akin to

 a Fed. R. Civ. P. 60(b) motion. See Dist. Court Order of June 1, 2022, at 8 (“The

 final four of Petitioner’s post-judgment challenges are apparently newly raised

 and therefore fit more appropriately under the rubric of Rule 60(b); after all,

 Petitioner is not in a position to attack--under Rule 59(e)--the Court’s treatment

 of these challenges in its dismissal order, when these issues were never

 introduced before now.”). So construed, the district court concluded it lacked

 jurisdiction to resolve those issues because they amounted to a second or

 successive habeas petition. See id. at 1-3, 9-12 (citing, inter alia, Gonzalez v.

 Crosby, 545 U.S. 524, 538 (2005)).

       The granting of a COA is a jurisdictional prerequisite to Thompson’s

 appeal from the denials of his § 2254 petition and his Rule 59(e) motion. See

 Miller-El v. Cockrell, 537 U.S. 322, 336 (2003). To be entitled to a COA,

 Thompson must make “a substantial showing of the denial of a constitutional

 right.” 28 U.S.C. § 2253(c)(2). To make the requisite showing, he must

 demonstrate “reasonable jurists could debate whether (or, for that matter, agree

 that) the petition should have been resolved in a different manner or that the

                                           3
Appellate Case: 21-4114   Document: 010110719059       Date Filed: 08/02/2022    Page: 4



 issues presented were adequate to deserve encouragement to proceed further.”

 Miller-El, 537 U.S. at 336 (quotations omitted). In evaluating whether Thompson

 has satisfied his burden, this court undertakes “a preliminary, though not

 definitive, consideration of the [legal] framework” applicable to each of his

 claims. Id. at 338. Although Thompson need not demonstrate his appeal will

 succeed to be entitled to a COA, he must “prove something more than the absence

 of frivolity or the existence of mere good faith.” Id. (quotations omitted).

       Having undertaken a review of Thompson’s combined request for a COA

 and appellate brief, the district court’s well-stated orders dated September 7,

 2021, and June 1, 2022, and the entire record before this court, we conclude

 Thompson is not entitled to a COA. In so concluding, this court has nothing to

 add to the comprehensive analysis set out by the district court as to each of the

 issues that were denied as procedurally barred. As to the four new issues raised

 in Thompson’s Rule 59(e) motion, we note that it is far from clear the rule set out

 by the Supreme Court in Crosby applies. See generally Banister v. Davis, 140 S.

 Ct. 1698, 1705 (2020) (holding that Rule 59(e) “motion[s] to alter or amend a

 habeas court’s judgment” do not count as “second or successive habeas

 application[s]”). Nevertheless, no reasonable jurist would find fault with the

 district court’s refusal to address those four issues on the merits. See id. at 1702-

 03 (“In keeping with [its] corrective function, federal courts generally have used

 Rule 59(e) only to reconsider matters properly encompassed in a decision on the

 merits. In particular, courts will not address new arguments or evidence that the

                                           4
Appellate Case: 21-4114   Document: 010110719059       Date Filed: 08/02/2022   Page: 5



 moving party could have raised before the decision issued.” (citation, alterations,

 and quotations omitted)). Accordingly, this court DENIES Thompson’s request

 for a COA and DISMISSES this appeal.

                                           Entered for the Court




                                           Michael R. Murphy
                                           Circuit Judge




                                          5